CCA 20120384. On consideration of the granted issue, and the judgment of the United States Army Court of Criminal Appeals, United States v. Twinam, No. 20120384 (A. Ct. Crim. App. Mar. 7, 2014), we conclude that Appellant is not entitled to relief. The maximum punishment for violations of Article 92, UCMJ, 10 U.S.C. § 892 (2008), does not apply “if the violation of failure to obey is a breach of restraint imposed as a result of an order.” Manual for Courts-Martial, United States pt. IV, ¶ 16.e. Note (2008 ed.) Although the military judge did not note that he was limiting the maximum punishment for the Article 92 offense, the maximum punishment did not change.. Article 19, UCMJ, 10 U.S.C. § 819 (2012) (setting the statutory maximum confinement that can be imposed by a special court-martial at one year). Appellant pled guilty to desertion, *265numerous AWOLs and failures to go, wrongful use of cocaine and marijuana, and larceny of computer materials with a value greater than $500. Articles 85, 86, 112a, 121, UCMJ, 10 U.S.C. §§ 885, 886, 912a, 921 (2008). The maximum punishment for these offenses, separate from any Article 92 offense, exceeded the statutory jurisdiction of the special court-martial. The convening authority, acting in accord with the pretrial agreement, disapproved Appellant’s ¡sentence to confinement in excess of four months. Accordingly, under the circumstances of this case, the military judge’s omission “did not substantially influence the sentence and materially prejudice Appellant’s substantial rights.” United States v. St. Blanc, 70 M.J. 424, 480 (C.A.A.F. 2012) (citing Article 59(a), UCMJ, 10 U.S.C. § 859(a) (2006)). Therefore, it is ordered that the judgment of the United States Army Court of Criminal Appeals is hereby affirmed.